Case 1:19-cv-22827-CMA Document 1 Entered on FLSD Docket 07/09/2019 Page 1 of 19



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                                Case No.


  AARON SILBERMAN, an individual, and       )
  MISIL MIRACLE LLC, a Florida limited liability
                                            )
  company                                   )
                          Plaintiffs,       )
                                            )
                         vs.                )
                                            )
  MIRACLE LEAF HEALTH CENTERS, CORP. )
  a Florida corporation, and                )
  DAVID QUINTANA, an individual,            )
  jointly and severally,                    )
                                            )
                             Defendants.    )
  __________________________________________/

                                           COMPLAINT

         Plaintiffs, Aaron Silberman (“Silberman”) and Misil Miracle LLC (“Miracle”) (Silberman

  and Misil Miracle are collectively hereafter referred to as “Plaintiffs”), by and through their

  undersigned counsel, bring this Complaint against Defendants, Miracle Leaf Health Centers, Corp.

  (“MLHC”), and David Quintana (“Quintana”) (MLHC and Quintana are collectively hereafter

  referred to as “Defendants”), and state as follows:

                                   NATURE OF THE ACTION

         1.      This action arises out of the intentional misrepresentations, untrue statements, and

  fraudulent omissions made by Defendants to induce Plaintiff Miracle to invest in a private offering

  of securities. Plaintiff Miracle invested funds in connection with the offering but never received

  the securities it bargained for from Defendant MLHC. Nevertheless, even if Defendant MLHC



                                              Page 1 of 19
Case 1:19-cv-22827-CMA Document 1 Entered on FLSD Docket 07/09/2019 Page 2 of 19



  had performed under the Subscription Agreement (as defined below) by issuing to Plaintiff Miracle

  the securities it bargained for, said securities were purchased by Plaintiff Miracle in reliance on

  Defendants’ intentional and material misrepresentations, untrue statements, and fraudulent

  omissions. Defendant MLHC breached the Subscription Agreement by failing to provide Plaintiff

  Miracle the promised securities, and, despite its demands, Plaintiff Miracle’s funds were never

  returned. Furthermore, Plaintiff Silberman, a member and manager of Plaintiff Miracle, was

  offered employment with Defendant MLHC pursuant to the Employment Agreement (as defined

  below) that had a two (2) year term with an option for an additional two (2) year extension, which

  option was Plaintiff Silberman’s to exercise in his sole and absolute discretion. Defendant MLHC

  breached the Employment Agreement by failing to make the wage payments to Plaintiff Silberman

  required to be made thereunder.

                                    JURISDICTION AND VENUE

         2.      Subject matter jurisdiction exists pursuant to 28 U.S.C. §1331 over Plaintiffs’ cause

  of action founded upon 15 U.S.C. § 78j(b), and 17 C.F.R. § 240.10b-5 promulgated thereunder.

         3.      This Honorable Court has supplemental jurisdiction over Plaintiffs’ pendent state

  claims pursuant to 28 U.S.C §1367 because they are directly related to Plaintiffs’ federal claims

  and form part of the same case or controversy.

         4.      Pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa, venue for this action

  properly lies in this Honorable Court because the transactions, acts, practices, and course of

  business giving rise to Plaintiffs’ claims took place in Miami-Dade County, Florida, because at all

  material times hereto, Defendants conducted business and maintained their principal place of

  business in Miami-Dade County, Florida, and because at all times material hereto, Defendant

  Quintana resided in Miami-Dade County, Florida.




                                             Page 2 of 19
Case 1:19-cv-22827-CMA Document 1 Entered on FLSD Docket 07/09/2019 Page 3 of 19



          5.      Defendants, directly or indirectly, used the means or instruments of interstate

  commerce or the mails in connection with the acts described in this Complaint.

          6.      All conditions precedent to the initiation of the claims set forth below have been

  performed, satisfied, excused, or waived.

          7.      Plaintiffs have retained the undersigned attorneys to represent them in this action

  and have agreed to pay reasonable attorneys’ fees and costs for such legal services.

                                              PARTIES

          8.      Plaintiff Silberman is an individual residing in Miami-Dade County, Florida and is

  sui juris.

          9.      Plaintiff Miracle is a Florida limited liability company with its principal place of

  business in Broward County, Florida. At all times material hereto, Plaintiff Miracle transacted

  business in Miami-Dade County, Florida, and in Broward County, Florida.

          10.     Defendant MLHC is a Florida corporation with its principal place of business in

  Miami-Dade County, Florida. At all times material hereto, Defendant MLHC transacted business

  in Miami-Dade County, Florida.

          11.     Defendant Quintana is an individual residing in Miami-Dade County, Florida and

  is sui juris.

          12.     Defendant Quintana is the founder, majority shareholder, CEO, and President of

  the Board of Directors of Defendant MLHC.

          13.     At all times material hereto, Defendant Quintana exercised operational and

  financial control over Defendant MLHC’s day-to-day operations, including the offering and sale

  of securities to Plaintiff Miracle.




                                              Page 3 of 19
Case 1:19-cv-22827-CMA Document 1 Entered on FLSD Docket 07/09/2019 Page 4 of 19



                                    FACTUAL BACKGROUND

         14.     Defendant MLHC was established as a holding company to acquire, directly or

  indirectly, all of the membership interest or issued and outstanding capital stock of Miracle Leaf

  Franchising, LLC, MLHCF, LLC, Miracle Leaf Corp., Miracle Leaf CBD Corp., and MLHCM,

  LLC (collectively with Defendant MLHC, the “Miracle Leaf Companies”). The Miracle Leaf

  Companies operate and franchise board certified Florida medical health centers that provide

  consultations to patients seeking the use of medical marijuana to treat various conditions (“Health

  Centers”). In addition to the physical consultations performed by such doctors, patients of Health

  Centers also have access to additional services, including IV Infusion Therapy, CBD Massage

  Therapy, CBD Infused Oxygen Therapy, and Hormone Replacement Therapy. The Miracle Leaf

  Companies and its franchisees also sell CBD products that are sold at the storefront retail level of

  the Health Centers.

          15.    On May 1, 2019, David Quintana, in his individual capacity and in his capacity as

  a member of MLHCF, LLC and MLHCM, LLC, and Maria Eleen Beisner, in her capacity as a

  member of MLHCM LLC, Miracle Leaf Franchising, LLC, and Miracle Leaf Corp., filed a lawsuit

  (styled as David Quintana, et al. v. MLHCF, LLC, et al., Case No. 2019-013144-CA-43 pending

  in the Eleventh Judicial Circuit in and for Miami-Dade County and referred to herein as the

  “Lawsuit”), against MLHCF, LLC, MLHCM, LLC, Go Green Clinic, LLC, Michael Feldenkrais,

  Lon Rosen, Greg Rosen, Richard Drucker, Giana Tirado, and Darlene Platt.

         16.     On May 15, 2019, Plaintiff Silberman and Defendant MLHC entered into an

  Employment Term Sheet (“Employment Agreement”), pursuant to which Defendant MLHC hired

  Plaintiff Silberman as its Chief Operations Officer (“COO”). The Employment Agreement entitles

  Plaintiff Silberman to an annual salary of One Hundred Twenty Thousand Dollars ($120,000.00),

  a monthly vehicle allowance of Five Hundred Fifty Dollars ($550.00) per month, and Plaintiff

  Silberman’s participation in Defendant MLHC’s general stock option plan and medical plan,
                                              Page 4 of 19
Case 1:19-cv-22827-CMA Document 1 Entered on FLSD Docket 07/09/2019 Page 5 of 19



  should any such plan be created by Defendant MLHC. The Employment Agreement had a two (2)

  year term, which term could be renewed for an additional two (2) years at Plaintiff Silberman’s

  sole option and upon the same terms and conditions as the original term. Under the Employment

  Agreement, Plaintiff Silberman’s compensation was due and payable “upon execution of term

  sheet.” Defendant MLHC ceased making payments due to Plaintiff Silberman under the

  Employment Agreement on June 14, 2019. A copy of the Employment Agreement is attached to

  this Complaint as Exhibit A.

          17.    On June 5, 2019, Plaintiff Silberman, on behalf of Plaintiff Miracle, executed a

  subscription agreement (the “Subscription Agreement”) pursuant to which Defendant MLHC

  agreed to sell to Plaintiff Miracle, and Plaintiff Miracle agreed to subscribe and purchase from

  Defendant MLHC, one million (1,000,000) shares of Defendant MLHC’s common stock for a total

  purchase price of Five Hundred Thousand Dollars ($500,000.00). A copy of the Subscription

  Agreement is attached to this Complaint as Exhibit B.

         18.     On June 13, 2019, the parties to the Lawsuit executed a Settlement Agreement and

  Release (the “Settlement Agreement”).

         19.     On June 13, 2019, the parties to the Lawsuit, together with Carlton Fields, P.A.

  (“Escrow Agent”), executed an Escrow Agreement (the “Escrow Agreement”).

         20.     The Escrow Agent under the Escrow Agreement is holding Three Hundred Fifty

  Thousand Dollars ($350,000.00) in escrow, which funds comprise a portion of the Five Hundred

  Thousand Dollar ($500,000.00) investment made by Plaintiff Miracle in Defendant MLHC (the

  “Miracle Leaf Escrowed Funds”), as memorialized by the Subscription Agreement.

         21.     Upon Plaintiff Silberman’s commencement of his duties as COO of Defendant

  MLHC, he discovered that Defendants had made numerous material omissions, numerous untrue

  statements, and numerous material misrepresentations in the Subscription Agreement and

  otherwise, including, without limitation:
                                              Page 5 of 19
Case 1:19-cv-22827-CMA Document 1 Entered on FLSD Docket 07/09/2019 Page 6 of 19



            I.     Failure to disclose incurred financial liabilities

                   (a)      Leon Hirzel, Esq.: outstanding balance of Eight Thousand Five Hundred

  Dollars ($8,500.00).

                   (b)      Craan Designs: outstanding balance of Nineteen Thousand Dollars

   ($19,000.00).

           II.     Failure to disclose legal matters

                   (a) Eduardo Correa Bianchi v. David Quintana.

                         (i) Local Case # 2019-009430-SP-23

                   (b)      Desmond Junior Wilson v. Miracle Leaf Franchise, LLC ET. AL.

                         (i) Local case #2019-005084-CA-01

                   (c)      IHEARTMEDIA + Entertainment, Inc. v. Miracle Leaf Corp.

                         (i) Local Case #2019-012546-CC-05

          III.     Failure to disclose and/or misrepresentation of financial and tax matters

                   (a)      Miracle Leaf Companies do not have a centralized POS system and cannot

  accurately track, determine, or collect franchise royalty payments, thereby rendering all

  representations made by Defendants as to the finances of Miracle Leaf Companies, whether orally

  or in writing, intentionally misleading.

                   (b)      Defendant Quintana comingles his personal account with the accounts of

  Miracle Leaf Companies and pays off his personal expenses directly from the accounts of Miracle

  Leaf Companies, thereby making financial representations made by Defendants intentionally

  misleading. In the months of April and May of 2019, Defendant Quintana’s expenses paid from

  the Miracle Leaf Companies amounted to Seventy-Two Thousand Dollars ($72,000.00).

                   (c)      Defendant Quintana was given a salary of Three Hundred Sixty Thousand

  Dollars ($360,000.00) on the basis that the Health Center located in Wynwood, Florida – which

  Health Center was previously owned by Defendant Quintana - had sold over Seven Hundred Sixty
                                                 Page 6 of 19
Case 1:19-cv-22827-CMA Document 1 Entered on FLSD Docket 07/09/2019 Page 7 of 19



  Thousand Dollars ($760,000.00), resulting in profits to Defendant Quintana of Three Hundred

  Sixty Thousand Dollars ($360,000.00) prior to such Health Center being transferred to Defendant

  MLHC, directly or indirectly. Defendant Quintana failed to mention that Miracle Leaf Corp.’s

  merchant account (square) was comingled with several other Miracle Leaf stores, including

  Miracle Leaf South Beach and Miracle Leaf Pembroke Pines, which omission made his statements

  intentionally misleading.

                 (d)     Defendants misrepresented the total company patient count as being in

  excess of ten thousand (10,000) registered patients, but reports reflect under six thousand six

  hundred registered patients (6,600).

                 (e)     Upon information and belief, Miracle Leaf Companies organized as

  corporations have never filed corporate taxes.

                 (f)     Upon information and belief, Defendant Quintana has not filed personal

  taxes in nine (9) years.

          IV.    Failed to disclose ownership information

                 (a)     Defendant Quintana failed to disclose that Miracle Leaf Corp. was

  previously owned by Michelle Cordoba-Smith.

           V.    Failed to disclose Defendant Quintana’s criminal background

                 (a)     Defendants failed to disclose what is, upon information and belief,

  Defendant Quintana’s extensive criminal background, which would result in Defendant Quintana

  being unable to pass business level 2 background checks. In Florida, the level 2 background check

  is a fingerprint-based search of records held by law enforcement nationally. Level 2 disqualifying

  offenses include, but may not be limited to: sexual misconduct, kidnapping, murder, manslaughter,

  incest, and virtually any charge involving minors or the elderly.




                                             Page 7 of 19
Case 1:19-cv-22827-CMA Document 1 Entered on FLSD Docket 07/09/2019 Page 8 of 19



                  (b)     Upon information and belief, Defendants failed to disclose that Defendant

  Quintana uses credit privacy numbers (“CPNs”) to pass level 2 background checks for the purpose

  of hiding his credit profile, a fraudulent act.

          VI.     Failed to disclose failure to comply with Federal Franchise Rule

                  (a)     While Annex A to the Subscription Agreement states that the Franchise

  Disclosure Document (“FDD”) is being updated and that no franchises may be sold to prospective

  franchisees until the FDD complies with the Federal Franchise Rule, Annex A fails to disclose that

  the FDD previously used by Miracle Leaf Companies to sell franchises never complied with the

  Federal Franchise Rule, which omission is intentionally misleading and taints all revenue

  generated by the sale of franchises to date.

          22.     After discovering the material misrepresentations, untrue statements, and

  omissions referred to in Paragraph 21 of this Complaint, Plaintiff Silberman immediately notified

  Defendant Quintana, as CEO of Defendant MLHC, and Alan Grunspan, Esq., Defendant MLHC’s

  attorney, of his desire to rescind the Subscription Agreement. Defendant Quintana indicated that

  he was agreeable to same.

          23.     Section 5 of the Escrow Agreement, entitled “Terms of Release,” states, “Plaintiffs

  and the Defendants hereby direct the Escrow Agent to hold the Settlement Payment, provided that

  the Settlement Payment (or any portion thereof) shall be released from escrow to the Defendants

  promptly upon the receipt of written notice from the Plaintiffs directing the Escrow Agent to

  distribute any portion of the Settlement Payment to the Defendants.”

          24.     Upon information and belief, Maria Eleen Beisner – as a Plaintiff in the Lawsuit –

  has not sent written notice to Escrow Agent directing Escrow Agent to distribute all or any portion

  of the Settlement Payment to the defendants in the Lawsuit.




                                                 Page 8 of 19
Case 1:19-cv-22827-CMA Document 1 Entered on FLSD Docket 07/09/2019 Page 9 of 19



         25.      Section 7(e) of the Escrow Agreement provides, in pertinent part, “should any

  controversy or dispute arise involving the Parties hereto or any of them or any other person, firm,

  or entity with respect to this Agreement, the Settlement Agreement, the Settlement Payment or the

  Assignment….or if the Escrow Agent should be in doubt as to what action to take, the Escrow

  Agent shall have the right, but not the obligation, in the Escrow Agent’s sole discretion to either

  (i) continue to hold the subject matter of the escrow until the Plaintiffs and the Defendants mutually

  agree as to its disbursement or until a judgment of a court of competent jurisdiction shall determine

  the rights of the Plaintiffs and the Defendants, or (ii) to institute a petition for interpleader in any

  court of competent jurisdiction to determine the rights of the Parties hereto.”

         26.      On June 16, 2019, and June 21, 2019 Plaintiff Silberman, on behalf of Plaintiff

  Miracle, sent Defendant Quintana and Carlton Fields, P.A., as Escrow Agent under the Escrow

  Agreement, written directives to keep the Miracle Leaf Escrowed Funds frozen pending further

  notice. On June 24, 2019, Plaintiff Miracle demanded the return of its investment funds from

  Defendants. On June 26, 2019, Defendant MLHC, through its counsel, Carlton Fields, P.A.,

  informed Plaintiff Miracle that it would not return its investment funds unless it received additional

  investment funds to execute on the terms of the Settlement Agreement in the Lawsuit.

         27.      On June 27, 2019, undersigned counsel sent a letter to Carlton Fields, P.A., as

  Escrow Agent, directing it, on behalf of Plaintiff Miracle:

         “to maintain the Miracle Leaf Escrowed Funds frozen, until further notice,
          on account of the numerous and ongoing disputes and controversies that
          exist between Misil Miracle, [Plaintiff] Silberman and David Quintana,
          Miracle Leaf Franchising LLC, Miracle Leaf CBD, Corp., Miracle Leaf
          Corp., and Miracle Leaf Health Centers, Corp. with respect to the Miracle
          Leaf Escrowed Funds (otherwise referred to as the ‘Settlement Payment’ in
          the Miracle Leaf Escrow Agreement). The ongoing disputes and
          controversies with respect to the Miracle Leaf Escrowed Funds, include,
          without limitation, the validity of the Misil Miracle Subscription Agreement
          in light of material misrepresentations and material omissions of disclosures
          required to be made by Miracle Leaf Health Centers, Corp. pursuant to
          federal and state securities laws, which material misrepresentations and

                                               Page 9 of 19
Case 1:19-cv-22827-CMA Document 1 Entered on FLSD Docket 07/09/2019 Page 10 of 19



         material omissions entitle Misil Miracle to rescind the Misil Miracle
         Subscription Agreement and require that Miracle Leaf Health Centers,
         Corp. return Misil Miracle’s Five Hundred Thousand ($500,000.00)
         investment, Three Hundred Fifty Thousand ($350,000.00) of which
         comprises the Miracle Leaf Escrowed Funds. Furthermore, upon
         information and belief, as of June 26, 2019, Ms. Beisner is not in agreement
         with the disbursement of the Settlement Payment….In light of this formal
         notice of dispute as to the Miracle Leaf Escrowed Funds, and in accordance
         with Section 7(e) of the Miracle Leaf Escrow Agreement, Carlton Fields,
         having notice that a controversy or dispute exists with respect to the
         “Settlement Payment,” is prohibited from disbursing the Miracle Leaf
         Escrowed Funds. Pursuant to the terms of the Miracle Leaf Escrow
         Agreement, Carlton Fields, as escrow agent, must either continue to hold
         the Miracle Leaf Escrowed Funds in escrow until there is a resolution of the
         dispute as to the “Settlement Payment” or institute a petition for interpleader
         in any court of competent jurisdiction.”

         28.     On June 28, 2019, Plaintiff Silberman received notice from Defendant MLHC that

  he had been removed as a member of the Board of Directors, as COO, and as CFO of Defendant

  MLHC.

         29.     Defendants      nefariously   utilized   the   material   omissions       and   material

  misrepresentations to defraud Plaintiffs and as of the filing of this Complaint, refuse to sanitize

  their fraud by making Plaintiffs whole.

                                              COUNT I
                                    Violation of 15 U.S.C. § 78j(b)

         30.     Plaintiff Miracle re-alleges and incorporates paragraphs one (1) through twenty-

   nine (29) above as if fully set forth herein.

         31.     17 C.F.R. §240.10b-5, a regulation promulgated under 15 U.S.C. 78j(b), provides,

     in pertinent part:

                 It shall be unlawful for any person, directly or indirectly, by the use
                 of any means or instrumentality of interstate commerce, or of the
                 mails or of any facility of any national securities exchange,

                 (a) To employ any device, scheme, or artifice to defraud,

                 (b) To make any untrue statement of a material fact or to omit to
                 state a material fact necessary in order to make the statements made,

                                               Page 10 of 19
Case 1:19-cv-22827-CMA Document 1 Entered on FLSD Docket 07/09/2019 Page 11 of 19



                 in the light of the circumstances under which they were made, not
                 misleading, or

                 (c) To engage in any act, practice, or course of business which
                 operates or would operate as a fraud or deceit upon any person, in
                 connection with the purchase or sale of any security.

         32.     To obtain Plaintiff Miracle’s funds, Defendants misrepresented material facts,

  omitted statements of material facts necessary in order to make the statements made, in the light

  of the circumstances under which they were made, not misleading, and made untrue statements of

  material facts, as set forth in Paragraph 21 of this Complaint. Defendants knew that their untrue

  statements were false and made them for the purpose of inducing Plaintiff Miracle’s reliance

  thereon.

         33.     Defendants’ misrepresentations, untrue statements, and omissions were material.

         34.     Defendants made the misrepresentations, untrue statements, and omissions with the

     intent to deceive, manipulate, and defraud Plaintiff Miracle.

         35.     Plaintiff Miracle relied upon Defendants’ misrepresentations, untrue statements,

  and omissions when executing the Subscription Agreement and making the investment in

  Defendant MLHC. But for Defendants’ material misrepresentations, untrue statements, and

   omissions, Plaintiff Miracle would never have invested in Defendant MLHC.

         36.     Despite Plaintiff Miracle’s demands for a return of its funds, Defendant MLHC has

  unlawfully retained Plaintiff Miracle’s funds.

         37.     Defendants’ misrepresentations, untrue statements, and omissions were made via

  telephone, email, and in the Subscription Agreement that was delivered via e-mail. Defendants

  used the means and instrumentalities of interstate commerce to deceive Plaintiff Miracle.

         38.     Plaintiff   Miracle   has   suffered   damages      as   a   result   of   Defendants

  misrepresentations, untrue statements, and omissions.



                                             Page 11 of 19
Case 1:19-cv-22827-CMA Document 1 Entered on FLSD Docket 07/09/2019 Page 12 of 19



         39.     Defendants engaged in a course of business which operated as a fraud and deceit

  upon Plaintiff Miracle.

         40.     This Count I is also brought against Defendant Quintana pursuant to Section 20(a)

  of the Exchange Act. See 15 U.S. Code § 78t.

         41.     Section 20(a) of the Exchange Act reads, in pertinent part:

                 (a) Joint and several liability; good faith defense
                 Every person who, directly or indirectly, controls any person liable
                 under any provision of this chapter or of any rule or regulation
                 thereunder shall also be liable jointly and severally with and to the
                 same extent as such controlled person to any person to whom such
                 controlled person is liable (including to the Commission in any
                 action brought under paragraph (1) or (3) of section 78u(d) of this
                 title), unless the controlling person acted in good faith and did not
                 directly or indirectly induce the act or acts constituting the violation
                 or cause of action. 15 U.S.C.A. § 78t.


        42.      Defendant Quintana participated in the operation and management of Defendant

  MLHC, and conducted and participated, directly and indirectly, in the conduct of Defendant

  MLHC’s business affairs. At all times material hereto, Defendant Quintana was aware of the

  misrepresentations, untrue statements of material facts, and omissions of material facts made by

  Defendant MLHC, which misrepresentations, untrue statements, and omissions are described in

  Paragraph 21 of this Complaint.

        43.      At all times material hereto, Defendant Quintana was a “controlling person” of

  Defendant MLHC within the meaning of Section 20(a) of the Exchange Act by virtue of his

  ownership of Defendant MLHC, beneficial or otherwise, and/or his positions as director, senior

  officer and/or authorized representative of Defendant MLHC.

        44.      Defendant Quintana was a culpable participant in the violation of 15 U.S.C. § 78j(b)

  of the Exchange Act by Defendant MLHC as alleged in this Count I of this Complaint based on

   his ownership interest, beneficial or otherwise, in Defendant MLHC and having otherwise

  participated in the process which directly resulted in Defendant MLHC’s fraudulent sale of
                                              Page 12 of 19
Case 1:19-cv-22827-CMA Document 1 Entered on FLSD Docket 07/09/2019 Page 13 of 19



  securities to Plaintiffs.

         45.      By reason of his conduct and position, Defendant Quintana is liable pursuant to

  Section 20(a) of the Exchange Act for the violations committed by Defendant MLHC.

                WHEREFORE, Plaintiff Miracle demands judgment against Defendants, jointly and

  severally, for actual and compensatory damages, pre-judgment interest and post–judgment interest

  at the maximum rate allowable by law, and for any additional statutory relief and such other relief

  this Honorable Court deems just and proper.

                                                COUNT II
                              Violation of Section 517.301, Florida Statutes

          46.     Plaintiff Miracle re-alleges and incorporates paragraphs one (1) through twenty-

  nine (29) above as if fully set forth herein.

          47.     Section 517.301(1)(a), Florida Statues provides, in pertinent part:

                  It is unlawful and a violation of the provisions of this chapter for a
                  person:

                  (a) In connection with the rendering of any investment advice or in
                  connection with the offer, sale, or purchase of any investment or
                  security, including any security exempted under the provisions of s.
                  517.051 and including any security sold in a transaction exempted
                  under the provisions of s. 517.061, directly or indirectly:

                  1. To employ any device, scheme, or artifice to defraud;

                  2. To obtain money or property by means of any untrue statement of
                  a material fact or any omission to state a material fact necessary in
                  order to make the statements made, in the light of the circumstances
                  under which they were made, not misleading; or

                  3. To engage in any transaction, practice, or course of business
                  which operates or would operate as a fraud or deceit upon a person.


          48.     To obtain Plaintiff Miracle’s funds, Defendants misrepresented material facts,

  omitted statements of material facts necessary in order to make the statements made, in the light



                                                  Page 13 of 19
Case 1:19-cv-22827-CMA Document 1 Entered on FLSD Docket 07/09/2019 Page 14 of 19



  of the circumstances under which they were made, not misleading, and made untrue statements of

  material facts, as set forth in Paragraph 21 of this Complaint.

            49.    Defendants’ misrepresentations, untrue statements, and omissions were material.

            50.    Defendants made the misrepresentations, untrue statements, and omissions with the

  intent to deceive, manipulate, and defraud Plaintiff Miracle.

            51.    Plaintiff Miracle relied upon Defendants’ misrepresentations, untrue statements of

  material facts, and omission of material facts when executing the Subscription Agreement and

  making the investment in Defendant MLHC. But for Defendants’ material misrepresentations,

  untrue statements, and omissions, Plaintiff Miracle would not have invested in Defendant MLHC

  or executed the Subscription Agreement.

            52.    Despite Plaintiff Miracle’s demands for the return of its funds, Defendant MLHC

  has unlawfully retained them.

            53.    Plaintiff   Miracle   has   suffered   damages   as   a   result   of   Defendants’

  misrepresentations, untrue statements, and omissions.

            54.    Defendants engaged in a course of business which operated as a fraud and deceit

  upon Plaintiff Miracle.

            55.    Defendants have violated Section 517.301, Florida Statutes, and are liable for

  damages.

            WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and severally, for

  actual and compensatory damages, attorneys’ fees and costs pursuant to Fla. Stat. § 517.211(6),

  pre-judgment interest and post–judgment interest at the maximum rate allowable by law, and for

  any additional available statutory relief and other relief that this Honorable Court deems just and

  proper.




                                               Page 14 of 19
Case 1:19-cv-22827-CMA Document 1 Entered on FLSD Docket 07/09/2019 Page 15 of 19



                                             COUNT III
                                        Fraudulent Inducement

         56.     Plaintiff Miracle re-alleges and incorporates paragraphs one (1) through twenty-

  nine (29) above as if fully set forth herein.

         57.     Defendants failed to disclose the information detailed and described in Paragraph

  21 of this Complaint to Plaintiff Miracle prior to or at the time that Plaintiff Miracle executed the

  Subscription Agreement and invested in Defendant MLHC.

         58.     These omissions and misrepresentations were intentional and material.

         59.     Defendants knew that their untrue statements and misrepresentations were false and

  made them for the purpose of inducing Plaintiff Miracle’s reliance thereon when deciding to

  acquire the securities that Defendant MLHC offered by entering into the Subscription Agreement.

         60.     Defendants intended for Plaintiff Miracle to rely upon their fraudulent

  misrepresentations and omissions in entering into the Subscription Agreement and investing in

  Defendant MLHC.

         61.     Plaintiff Miracle justifiably and reasonably relied upon Defendants’ fraudulent

  misrepresentations and omissions when entering into the Subscription Agreement and investing in

  Defendant MLHC.

         62.     Plaintiff Miracle suffered damages as a result of Defendants’ fraud upon it.

         WHEREFORE, Plaintiff Miracle demands judgment against Defendants, jointly and

  severally, for actual and compensatory damages, attorneys’ fees and costs pursuant to Fla. Stat.

  §517.211(6), pre-judgment interest and post–judgment interest at the maximum rate allowable by

  law, and for any additional available statutory relief and other relief that this Honorable Court

  deems just and proper.




                                                  Page 15 of 19
Case 1:19-cv-22827-CMA Document 1 Entered on FLSD Docket 07/09/2019 Page 16 of 19



                                             COUNT IV
                                  Breach of Employment Agreement

         63.      Plaintiff Silberman re-alleges and incorporates paragraphs one (1) through twenty-

  nine (29) above as if fully set forth herein.

         64.      The Employment Agreement is an enforceable contract.

         65.      Plaintiff Silberman has complied with all his obligations under the Employment

  Agreement.

         66.      All conditions required by the Employment Agreement for Defendant MLHC’s

  performance have occurred.

         67.      Under the Employment Agreement, Plaintiff Silberman was to receive bi-weekly

  installments of Four Thousand Six Hundred Fifteen Dollars and Thirty-Eight Cents ($4,615.38)

  (the “COO Salary Payments”).

         68.      Defendant MLHC breached the Employment Agreement by:

               a) Failing to make the COO Salary Payments, commencing with the COO Salary

  Payments required to be made on June 14, 2019; and

               b) Terminating Plaintiff Silberman’s employment effective June 25, 2019, with nearly

  two (2) years remaining in the term of the Employment Agreement. Plaintiff Silberman had the

  option, to be exercised in his sole discretion, to extend the term of the Employment Agreement for

  an additional two (2) years.

         69.      Plaintiff Silberman has suffered damages as a direct and proximate cause of

  Defendant MLHC’s material breach of the Employment Agreement.

         WHEREFORE, Plaintiff Silberman respectfully demands the entry of a final judgment in

  his favor and against Defendant MLHC for damages equal to the value of the Employment

  Agreement, pre-judgment interest and post–judgment interest at the maximum rate allowable by

  law, and such further relief as this Honorable Court deems just and proper.

                                                  Page 16 of 19
Case 1:19-cv-22827-CMA Document 1 Entered on FLSD Docket 07/09/2019 Page 17 of 19



                                             COUNT V
                                  Breach of Subscription Agreement

          70.     Plaintiff Miracle re-alleges and incorporates paragraphs one (1) through twenty-

  nine (29) above as if fully set forth herein.

          71.     The Subscription Agreement is an enforceable contract.

          72.     Plaintiff Miracle complied with all of its obligations under the Subscription

  Agreement by tendering Five Hundred Thousand Dollars ($500,000.00) to Defendant MLHC,

  which payment Defendant MLHC accepted and deposited.

          73.     All conditions required by the Subscription Agreement for Defendant MLHC’s

  performance have occurred.

          74.     Defendant MLHC breached the Subscription Agreement by failing to issue and

  deliver shares of Defendant MLHC to Plaintiff Miracle as required by Section 4 of the Subscription

  Agreement.

          75.     Defendant MLHC’s breach has caused Plaintiff Miracle to incur damages.

          76.     Plaintiff Miracle is entitled to recover from Defendant MLHC damages in an

  amount to be proven at trial, including but not limited to, the amount tendered to Defendant MLHC

  pursuant to the Subscription Agreement, with interest.

          WHEREFORE, Plaintiff Miracle demands judgment against Defendant MLHC for actual

  and compensatory damages, and such other relief as this Honorable Court deems just and proper.


                                             COUNT VI
                                          Unjust Enrichment

         77.      Plaintiffs re-allege and incorporate paragraphs one (1) through twenty-one (29)

  above as if fully set forth herein.

         78.      If Plaintiffs do not have an adequate remedy at law, Plaintiffs alternatively seek

  recovery based upon equitable principles.

                                                  Page 17 of 19
Case 1:19-cv-22827-CMA Document 1 Entered on FLSD Docket 07/09/2019 Page 18 of 19



         79.      By providing Five Hundred Thousand Dollars ($500,000.00) in investment funds

  to Defendant MLHC, and by foregoing other employment opportunities in order to work for

  Defendant MLHC, Plaintiffs Miracle and Silberman, respectively, conferred a benefit upon

  Defendant MLHC.

         80.      At all times material hereto, Defendant MLHC knowingly accepted and appreciated

  the benefits conferred by Plaintiffs upon it by retaining Plaintiff Miracle’s Five Hundred Thousand

  Dollar ($500,000.00) investment and Plaintiff Silberman’s time, skills, and resources, without

  providing anything of value in return to Plaintiffs.

         81.      Defendant MLHC accepted and retained the benefits conferred by Plaintiffs under

  circumstances that make it inequitable for Defendant MLHC to do so without providing fair value

  for them.

          82.     Defendant MLHC has been unjustly enriched by the benefits conferred upon it by

  Plaintiffs.

          WHEREFORE, Plaintiffs respectfully demand the entry of a final judgment in their favor

  and against Defendant MLHC, for restitution, pre-judgment interest and post–judgment interest at

  the maximum rate allowable by law, and for such other relief as this Honorable Court deems just,

  equitable, and proper.

                                            JURY DEMAND

          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a trial

  by jury on all issues so triable.

          Date this 9th day of July 2019.




                                              Page 18 of 19
Case 1:19-cv-22827-CMA Document 1 Entered on FLSD Docket 07/09/2019 Page 19 of 19



                                     Respectfully submitted,

                                     G&F LAW GROUP, LLP
                                     Alexander C. Flint, Esq.
                                     Florida Bar No. 117715
                                     I. Albert Gonzalez, Esq.
                                     Florida Bar No. 695971
                                     15807 Biscayne Blvd, Suite 217
                                     North Miami Beach, FL 33160
                                     Telephone: (305) 503-9073
                                     Fax: (305) 397-2716
                                     acf@gflawgroup.com
                                     iag@gflawgroup.com

                                     /s/ Alexander C. Flint
                                     Alexander C. Flint, Esq.

                                     /s/ I. Albert Gonzalez
                                     I. Albert Gonzalez, Esq.




                                   Page 19 of 19
